Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 04/30/2021 in which claim 1 was cancelled, AND claims 2-21 were added has been entered of record. Currently, claims 2-21 are pending in light of the amendment.
	
Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 2-21 are allowable.
The prior art is silent with respect to:
Claim 2. An input to receive a chip select signal; an input to receive a clock signal; a register to store: a first register value to selectively enable application of an ODT impedance to the input that receives the chip select signal; and a second register value to selectively enable application of an ODT impedance to the input that receives the clock signal, in combination with other limitations.
Claim 13. Apply to each of the plurality of inputs that receive the plurality of command/address signals; storing register values in a register of the memory device; at a first input, receiving a chip select signal wherein the register values include one or more register values to selectively enable application of an ODT impedance to the first input; and at a second input, receiving a clock signal, wherein the register values include one or more register values to selectively enable application of an ODT impedance to the second input, in combination with other limitations.
Claim 21. Apply to each of the plurality of inputs that receive the plurality of command/address signals; an input to receive a chip select signal; an input to receive a clock signal; a register to store: a first register value to selectively enable application of an ODT impedance to the input that receives the chip select signal; and a second register value to selectively enable application of an ODT impedance to the input that receives the clock signal, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827